15 So. 3d 803 (2009)
Elizabeth E. PHILLIPS, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, and K Mart Corp., Appellees.
No. 1D09-0671.
District Court of Appeal of Florida, First District.
July 21, 2009.
Rehearing Denied September 1, 2009.
Elizabeth E. Phillips, pro se, Appellant.
Geri Atkinson-Hazelton, General Counsel, Unemployment Appeals Commission, Tallahassee, for Appellees.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of May 20, 2009, the Court has determined that the appellant failed to timely invoke the Court's jurisdiction. See Fla. R.App. P. 9.110(b). Accordingly, the appeal is hereby dismissed as untimely. The appellee's Motion to Dismiss for Lack of Jurisdiction, filed on May 22, 2009, is denied.
PADOVANO, BROWNING and THOMAS, JJ., concur.